Exhibit 10.1


This instrument was prepared
by, recording is requested by and
upon recordation should be
returned to:


John R. Grier
The Grier Law Firm
1000 Hillgrove Avenue, Suite 250
Western Springs, IL 60558




MORTGAGE AND SECURITY AGREEMENT
THIS MORTGAGE AND SECURITY AGREEMENT (this "Mortgage") is made and dated as of
June 11, 2019 by RPT ELSTON PLAZA, LLC, a Delaware limited liability company
("Mortgagor"), to, in favor of and for the benefit of STATE FARM LIFE INSURANCE
COMPANY, an Illinois corporation ("State Farm"), and pertains to the real estate
(the "Real Estate") described on Exhibit A attached hereto and made a part
hereof.
ARTICLE ONE
RECITALS
1.1    Note.
Mortgagor has executed and delivered to State Farm a Promissory Note (the
"Note") of even date herewith. In the Note, Mortgagor promises to pay to the
order of State Farm the principal sum of Seventeen Million Six Hundred Thousand
Dollars ($17,600,000.00) (the "Loan"). This Mortgage secures the Loan. From the
date hereof, the Loan shall be repaid with interest thereon, in monthly
installments as set forth in the Note, and the entire unpaid principal balance
and all accrued interest thereon shall be due and payable on July 1, 2026 (the
"Maturity Date").
1.2    Indebtedness.
As used herein, the term "Indebtedness" means (a) the indebtedness evidenced by
the Note, including principal, interest and prepayment premium, if any; and (b)
all other sums which may at any time be due, owing or required to be paid under
the Note, this Mortgage and the other Loan Documents (as defined in Section 1.3)
including, without limitation, sums owing from or required to be paid by
Mortgagor as a result of the breach or non-performance of any of the Obligations
(as defined in Article Two), regardless of whether Mortgagor is personally
liable for any such payment.
1.3    Loan Documents.
In addition to this Mortgage and the Note, there have been executed and
delivered to and in favor of State Farm certain other loan documents (the Note,
this Mortgage and all other documents and instruments, whether now or hereafter
existing, which secure or guarantee payment of the Note or are otherwise
executed in connection with the Loan, as the same may hereafter be amended,


1
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


modified, supplemented or replaced from time to time, are collectively referred
to herein as the "Loan Documents".
ARTICLE TWO
THE GRANT
In order to secure (i) the payment of the Indebtedness; and (ii) the performance
of any of the terms, provisions, covenants, agreements, representations,
warranties, certifications and obligations contained herein or under the other
Loan Documents (collectively, the "Obligations"), regardless of whether
Mortgagor is personally liable for such performance and observance, and in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid by
State Farm to Mortgagor, the Recitals hereinabove stated in Article One and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor hereby grants, bargains, sells, assigns,
warrants, releases, aliens, transfers, conveys and mortgages to State Farm and
its successors and assigns, a present and continuing lien upon and security
interest in and to all of the following rights, interests, claims and property
(collectively, the "Secured Property"):
(a)    all the Real Estate described in Exhibit A attached hereto and by this
reference incorporated herein and made a part hereof;
(b)    all buildings, structures and other improvements now or hereafter
constructed, erected, installed, placed or situated upon the Real Estate
(collectively, the "Improvements");
(c)    all estate, claim, demand, right, title and interest of Mortgagor now
owned or hereafter acquired, including, without limitation, any after‑acquired
title, franchise, license, remainder or reversion, in and to (i) any land or
vaults lying within the right‑of‑way of any street, avenue, way, passage,
highway or alley, open or proposed, vacated or otherwise, adjoining the Real
Estate; (ii) any and all alleys, sidewalks, streets, avenues, strips and gores
of land adjacent, belonging or appertaining to the Real Estate and Improvements;
(iii) all rights of ingress and egress to and from the Real Estate and all
adjoining property; (iv) storm and sanitary sewer, water, gas, electric,
railway, telephone and all other utility services relating to the Real Estate
and Improvements; (v) all land use, zoning, developmental rights and approvals,
air rights, water, water rights, water stock, gas, oil, minerals, coal and other
substances of any kind or character underlying or relating to the Real Estate or
any part thereof; and (vi) each and all of the tenements, hereditaments,
easements, appurtenances, other rights, liberties, reservations, allowances and
privileges relating to the Real Estate or the Improvements or in any way now or
hereafter appertaining thereto, including homestead and any other claim at law
or in equity (collectively, the "Appurtenances");
(d)    all leasehold estates and the right, title and interest of Mortgagor in,
to and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof, now or hereafter
existing or entered into, including any Major Leases and Minor Leases, each as
defined in Section 3.18 (individually, a “Lease” and collectively, the
“Leases”);
(e)    all rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in the form of cash, letters


2
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


of credit or other forms), advance rentals and any and all other payments or
benefits now or hereafter derived, directly or indirectly, from the Real Estate
and Improvements, whether under the Leases or otherwise (collectively, the
"Rents"); subject, however, to the right, power and authority (the "License")
granted Mortgagor in the Assignment of Rents and Leases executed by Mortgagor to
and in favor of State Farm of even date herewith to collect and apply the Rents
as provided therein;
(f)    all right, title and interest of Mortgagor in and to any and all
contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the improvement, use,
operation, sale, conversion or other disposition of any interest in the Secured
Property, including, without limitation, all options to purchase or lease the
Real Estate or Improvements or any portion thereof or interest therein, or any
other rights, interests or greater estates in the rights and properties
comprising the Secured Property, now owned or hereafter acquired by Mortgagor
(collectively, the "Contract Rights");
(g)    all general intangibles of Mortgagor, including, without limitation,
goodwill, trademarks, trade names, option rights, permits, licenses, insurance
policies and proceeds therefrom, rights of action and books and records relating
to the Real Estate or Improvements (collectively, the "Intangible Personal
Property");
(h)    all right, title and interest of Mortgagor in and to all fixtures,
equipment and tangible personal property of every kind, nature or description
attached or affixed to or situated upon or within the Real Estate or
Improvements, or both, provided the same are used, usable or intended to be used
for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate or Improvements
(collectively, the "Tangible Personal Property");
(i)    all proceeds of the conversion, voluntary or involuntary, of any of the
Secured Property into cash or other liquidated claims or that are otherwise
payable for injury to, or the taking or requisitioning of the Secured Property,
including all insurance and condemnation proceeds as provided in this Mortgage
(collectively, the "Proceeds");
(j)    all Tax and Insurance Deposits (as defined in Section 3.3);
(k)    all of Mortgagor’s right, power or privilege to further hypothecate or
encumber all or any portion of the property, rights and interests described in
this Article Two as security for any debt or obligation, it being intended by
this provision to divest Mortgagor of the right, power and privilege to
hypothecate or encumber, or to grant a mortgage upon or security interest in any
of the property hypothecated in or encumbered by this Mortgage, as security for
the payment of any debt or performance of any obligation without State Farm’s
prior written consent (collectively, the "Right to Encumber"); and
(l)    all other property, rights, interests, estates or claims of every name,
kind, character or nature, both in law and in equity, which Mortgagor now has or
may hereafter acquire in the Real Estate and Improvements and all other
property, rights, interests, estates or claims of any name, kind, character or
nature or properties now owned or hereafter acquired in the other properties,
rights and interests comprising the Secured Property (collectively, the "Other
Rights and Interests").


3
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


Mortgagor agrees that without the necessity of any further act of Mortgagor or
State Farm, the lien of and the security interest created in and by this
Mortgage shall automatically extend to and include any and all renewals,
replacements, substitutions, accessions, products or additions to and proceeds
of the Secured Property.
TO HAVE AND TO HOLD the Secured Property unto State Farm, its successors and
assigns, forever, free from all rights and benefits under and by virtue of any
homestead exemption laws or similar laws of the state or other jurisdiction in
which the Secured Property is located (the "State") (which rights and benefits
are hereby expressly released and waived) for the uses and purposes herein set
forth.
MORTGAGOR hereby covenants with and warrants to State Farm and with the
purchaser at any foreclosure sale that at the execution and delivery hereof,
Mortgagor owns the Secured Property and has a good and indefeasible estate
therein in fee simple; that the Secured Property is free from all encumbrances
whatsoever (and any claim of any other Person (as defined below) thereto) other
than those encumbrances expressly permitted by State Farm in writing (or as set
forth in a commitment for (or proforma policy of) title insurance marked up by
State Farm or its attorney in anticipation of the recording of this Mortgage);
that Mortgagor has good and lawful right to sell, convey, mortgage and encumber
the Secured Property; and that Mortgagor and its successors and assigns shall
forever warrant and defend the title to the Secured Property against all claims
and demands whatsoever. As used herein, "Person" means any natural person,
corporation, limited liability company, partnership, firm, association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
PROVIDED, HOWEVER, that if and when Mortgagor has paid all of the Indebtedness
and has strictly performed and observed all of the agreements, terms,
conditions, provisions and warranties contained in this Mortgage and in all of
the other Loan Documents, the estate, right, title and interest of State Farm in
and to the Secured Property shall cease and shall be released at the cost of
Mortgagor, but otherwise shall remain in full force and effect.
ARTICLE THREE
GENERAL AGREEMENTS
To protect the security of this Mortgage, Mortgagor further covenants and agrees
as follows:
3.1    Recitals.
The recitals set forth above are true and correct and are material provisions of
this Mortgage.
3.2    Payment of Indebtedness.
Mortgagor shall pay promptly the Indebtedness at the times and in the manner
provided in the Loan Documents. All such sums payable by Mortgagor shall be paid
without demand, counterclaim, offset, deduction or defense. Mortgagor hereby
waives all rights now or hereafter conferred by statute or otherwise to any such
demand, counterclaim, offset, deduction or defense.






4
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


3.3    Other Payments.
(a)    In addition to the monthly installment payments required by the Note,
Mortgagor shall pay to State Farm (or its designee) the following sums on a
monthly basis until the Indebtedness is fully paid (collectively, the "Tax and
Insurance Deposits"):
(i)    a sum equal to one‑twelfth (1/12th) of the annual Taxes (as defined in
Section 3.5) next due on the Secured Property, all as reasonably estimated by
State Farm (the "Tax Deposits"); and
(ii)    a sum equal to one‑twelfth (1/12th) of the annual premium or premiums
next payable for the insurance herein required to be maintained on or with
respect to the Secured Property (the "Insurance Deposits").
(b)    Should the total Tax and Insurance Deposits on hand not be sufficient to
pay all of the Taxes and insurance premiums, together with all penalties and
interest thereon, prior to the earlier of (i) the delinquency thereof or (ii)
the date upon which either penalties or interest are assessed in connection
therewith, Mortgagor shall pay to State Farm promptly on demand any amount
necessary to make up the deficiency. If the total of such Tax and Insurance
Deposits exceeds the amount required to pay the Taxes and insurance premiums,
such excess shall be credited on subsequent payments to be made for such items.
(c)    All such Tax and Insurance Deposits:
(i)    shall be held by State Farm or a depository designated by State Farm with
no obligation to segregate such payments and without any obligation arising for
the payment of any interest thereon;
(ii)    shall be applied by State Farm for the purposes for which made (as
herein provided) subject, however, to the security interest granted State Farm
therein pursuant to Article Two; and
(iii)    shall not be subject to the direction or control of Mortgagor.
(d)    Provided that no Event of Default (as defined in Section 4.1) exists and
there are sufficient funds in the Tax and Insurance Deposits, State Farm agrees
to make the payment of the Taxes or insurance premiums with reasonable
promptness following its receipt of appropriate tax and/or insurance bills
therefor, or, alternatively, upon presentation by Mortgagor of receipted (i.e.
paid) tax and/or insurance bills therefor, State Farm shall reimburse Mortgagor
for such Taxes and insurance premium payments made by Mortgagor.
(e)    Upon the occurrence of an Event of Default, State Farm may, at its
option, without being required to do so, apply any Tax and Insurance Deposits on
hand to the payment of any of the Indebtedness, in such order and manner as
State Farm may elect. When the Indebtedness has been fully paid, any remaining
Tax and Insurance Deposits shall be paid to Mortgagor.
3.4    Maintenance, Repair, Restoration, Prior Liens, Parking.
Mortgagor shall and hereby agrees to:


5
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(a)    promptly repair, restore, replace or rebuild any portion of the
Improvements which may become damaged or destroyed, provided the proceeds of
insurance are made available to Mortgagor pursuant to Section 3.10 hereof, with
all replacements being at least equal in quality and condition as existed prior
thereto, free from any security interest therein, encumbrances thereon or
reservation of title thereto;
(b)    keep the Improvements in good condition and repair, without waste and
free from mechanics’, materialmen’s or similar or other liens or claims of lien;
(c)    complete, within a reasonable time, any Improvements now or hereafter in
the process of construction upon the Real Estate;
(d)    comply with all statutes, rules, regulations, orders, decrees and other
requirements of any governmental body, whether federal, state or local, having
jurisdiction over the Secured Property and the use thereof and observe and
comply with any conditions and requirements necessary to preserve and extend any
and all rights, licenses, permits (including without limitation zoning
variances, special exceptions and nonconforming uses), privileges, franchises
and concessions that are applicable to the Secured Property or its use and
occupancy;
(e)    make no material alterations in or to the Improvements, except as
required in subsection (d) hereof or otherwise with the prior written consent of
State Farm and in conformity with all applicable laws; provided, however, upon
written notice to State Farm, Mortgagor may make (i) such alterations required
by the terms of any Major Lease provided that State Farm has previously reviewed
and approved such Major Lease; and (ii) non-structural repairs and alterations
costing in the aggregate less than $250,000.00 in any calendar year;
(f)    not suffer nor permit any change in the general nature of the occupancy
of the Improvements without the prior written consent of State Farm;
(g)    pay the operating costs of the Improvements before such operating costs
either (i) are or become delinquent, or (ii) are subject to interest or
penalties thereon;
(h)    not initiate nor acquiesce in any zoning reclassification with respect to
the Secured Property without the prior written consent of State Farm;
(i)    provide, improve, grade, surface and thereafter maintain, clean, repair
and adequately light all parking areas upon the Real Estate, such parking areas
being of sufficient size to accommodate the greater of the amount of
standard‑size vehicles required (i) by law, ordinance or regulation; or (ii) by
the terms of any Leases, together with any sidewalks, aisles, streets, driveways
and sidewalk cuts and sufficient paved areas for ingress, egress and
rights‑of‑way to and from the adjacent thoroughfares necessary or desirable for
the use thereof; and
(j)    forever warrant and defend its title to the Secured Property and the
validity, enforceability and priority of the lien and security interests granted
in and by this Mortgage and the other Loan Documents against the claims and
demands of all Persons.






6
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


3.5    Property Taxes and Contest of Liens.
Notwithstanding the Tax and Insurance Deposits required by Section 3.3,
Mortgagor shall be responsible for the payment, before delinquency and before
any penalty attaches or interest is payable, of all real estate and personal
property taxes and assessments (general or special), water charges, sewer
charges and any other charges, fees, taxes, claims, levies, charges, expenses,
liens and assessments, ordinary or extraordinary, governmental or
nongovernmental, statutory or otherwise, that may be levied, assessed or
asserted against the Secured Property or any part thereof or interest therein
(collectively, "Taxes"). Notwithstanding anything contained herein to the
contrary, Mortgagor may, in good faith and with reasonable diligence, contest
the validity or amount of any Taxes as well as any mechanics’, materialmen’s or
other liens or claims of lien upon the Secured Property (collectively, the
"Contested Liens"), provided that:
(a)    such contest shall have the effect of preventing the collection of the
Contested Liens and the sale or forfeiture of the Secured Property or any part
thereof or interest therein to satisfy the same; and
(b)    Mortgagor shall first notify State Farm in writing of the intention of
Mortgagor to contest the same before any Contested Liens have been increased by
any interest, penalties or costs.
3.6    Tax and Lien Payments by State Farm.
(a)    Upon the failure of Mortgagor to pay the Tax Deposits as required in
Section 3.3 or, in the event said payments are waived by State Farm, to pay the
Taxes required to be paid in Section 3.5 above (unless Mortgagor is contesting
the Taxes as provided in Section 3.5 above), State Farm is authorized, in its
sole discretion, to make any payment of Taxes in accordance with any tax bill or
statement from the appropriate public office without inquiry into the accuracy
or validity of any Taxes, sales, forfeiture of title or claim relating thereto.
(b)    State Farm is also authorized, in the place and stead of Mortgagor, to
make any payment relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim, charge or payment otherwise relating to any
other purpose but not enumerated in this Section, whenever, in State Farm’s
judgment and discretion, such payment seems necessary to protect the full
security intended to be created by this Mortgage.
(c)    All such payments authorized by this Section 3.6 that are not promptly
reimbursed by Mortgagor shall constitute additional Indebtedness and shall be
immediately due and payable by Mortgagor to State Farm upon demand with interest
at the Default Rate (as defined in the Note) from the date of such payment.
3.7    Insurance.
(a)    Mortgagor shall insure and keep insured the Secured Property and each and
every part thereof against such perils and hazards as State Farm may from time
to time require, and in any event including:


7
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Property insurance insuring against all risks of loss to the Secured
Property customarily covered by "Causes of Loss—Special Form" policies (also
known as "all risk" insurance) in an amount at least equal to the full
replacement cost of all Improvements, without deduction for physical
depreciation and with (A) a standard mortgagee’s endorsement clause; (B) a
maximum deductible of $250,000.00; and (C) either an agreed amount endorsement
(to avoid the operation of any coinsurance provisions) or a waiver of any
coinsurance provisions;
(ii)    Commercial general liability insurance on an occurrence basis to afford
protection for bodily injury, death and property damage in an amount of not less
than the greater of (A) One Million Dollars ($1,000,000); or (B) the highest
amount of coverage required to be carried by the landlord under the terms of the
Leases. The policy shall name State Farm as an additional insured;
(iii)    Steam boiler, machinery and pressurized vessel insurance (if applicable
to the Improvements);
(iv)    If the Secured Property is occupied by a tenant or tenants, rent loss
insurance in an amount sufficient to cover loss of rents from the Secured
Property for a minimum of twelve (12) months or, in the alternative, if the
Secured Property is occupied by Mortgagor, business interruption insurance in an
amount sufficient to cover loss of gross earnings from the Secured Property for
a minimum of twelve (12) months;
(v)    If any building or other structure on the Secured Property is situated in
an area now or hereafter designated by the Federal Emergency Management Agency
as a "Special Flood Hazard Area" (Zone A or Zone V), evidence of flood insurance
in an amount equal to the least of (A) the minimum amount required under the
terms of the coverage to compensate for any damage or loss on a full replacement
cost basis; (B) the unpaid principal balance of the Indebtedness; or (C) the
maximum limit of coverage available for the Secured Property under the National
Flood Insurance Program; provided, however, that, in the event the unpaid
principal balance of the Indebtedness is less than 80% of the replacement cost
under subsection (A), the flood insurance coverage shall be in an amount equal
to the lesser of the amounts set forth in subsections (A) or (C). The policy
shall name State Farm as the first mortgagee under a standard mortgagee’s
endorsement clause;
(vi)    Either affirmative coverage for acts of terrorism in its property and
liability insurance or evidence that coverage for acts of terrorism is not
excluded from its property and liability insurance;
(vii)    Either affirmative coverage for windstorm and named storms in its
property insurance or evidence that coverage for windstorm and named storms is
not excluded from its property insurance; and
(viii)    Such other insurance coverages on the Secured Property as required by
State Farm.
(b)    Insurance policies required by this Section 3.7 shall:


8
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    be in amounts and form and issued by companies satisfactory to State Farm
and shall comply with all provisions of this Mortgage;
(ii)    contain endorsements naming State Farm as first mortgagee under a
standard mortgagee clause under the required property, steam boiler and rent
loss insurance policies and as an additional insured for the commercial general
liability insurance policy;
(iii)    contain endorsements providing for not less than thirty (30) days
written notice to State Farm prior to any cancellation, non-renewal or
termination;
(iv)    permit State Farm to pay any premium within fifteen (15) days after its
receipt of notice stating that such premium has not been paid when due;
(v)    require that settlement of any claim under any of the referenced policies
shall require State Farm’s prior written approval to the extent that the loss is
in excess of $250,000.00; and
(vi)    contain exclusions to coverage acceptable to State Farm.
(c)    The policy or policies of such insurance or certificates of insurance
evidencing the required coverage shall be delivered to State Farm.
(d)    Mortgagor shall not purchase separate insurance policies concurrent in
form or contributing in the event of loss with those policies required to be
maintained under this Section 3.7.
3.8    Insurance Premium Payment by State Farm, Use of Proceeds.
(a)    In the event Mortgagor fails to make the Insurance Deposits as required
by Section 3.3, or if such Insurance Deposits have been waived by State Farm,
upon State Farm’s receipt of written notice (i) of an unpaid insurance premium;
(ii) of a termination or cancellation (pursuant to a nonrenewal notice or
otherwise) of any required insurance policy; or (iii) that a required insurance
policy is not to be renewed and Mortgagor fails to provide replacement coverage
at least fifteen (15) days prior to the termination of existing coverage, State
Farm may, at its option, procure and substitute another policy of insurance in
the amount required pursuant to the foregoing terms of this Mortgage with such
companies as State Farm may select, the cost of which shall be paid by Mortgagor
upon demand should the amount available from the Insurance Deposits be
insufficient to pay the premium therefor. All sums paid by State Farm in
procuring said insurance that are not promptly reimbursed by Mortgagor shall be
additional Indebtedness and shall be immediately due and payable without notice,
with interest thereon at the Default Rate from the date of such payment.
(b)    In the event of any damage to or destruction of the Improvements or any
part thereof, Mortgagor shall promptly notify State Farm and take such action
necessary to preserve the undamaged portion of the Improvements. If at the time
of such damage and destruction,
(i)    no Event of Default is in existence and no event shall have occurred as
of such date which, with the passage of time, the giving of notice or both,
would constitute an Event of Default;


9
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    the damage is such that it can be reasonably repaired within the time
provided in the Leases so as to preclude a material reduction in the rental
income from the Secured Property (after application of any rental insurance
proceeds), or Mortgagor obtains written commitments in form and substance
reasonably satisfactory to State Farm from tenants to lease space, upon
completion of repairs, in the Secured Property at aggregate rentals equal to or
exceeding the debt service of the Loan and the general operating expenses of the
Secured Property;
(iii)    the Proceeds are less than the outstanding Indebtedness under the Loan;
(iv)    the casualty insurer has not denied liability for payment of Proceeds as
a result of any act, neglect, use or occupancy of the Secured Property by
Mortgagor or any tenant of the Secured Property;
(v)    the Real Estate and/or Improvements can be restored to the condition at
least equal to the condition in which they existed at the closing of the Loan
(with any post-closing improvements included in such Restoration (as defined in
this Section 3.8)); and
(vi)    if required by State Farm, a satisfactory report addressed to State Farm
from an environmental engineer or other qualified professional satisfactory to
State Farm certifies that no adverse environmental impact to the Secured
Property has resulted from the casualty;
then, any Proceeds paid to State Farm in connection with such damage or
destruction, after deducting therefrom any expenses, including without
limitation reasonable attorneys’ fees, incurred by State Farm in protecting the
undamaged portion of the Improvements and in the collection of the Proceeds (the
"Collection Expenses"), shall be applied by State Farm to the cost of restoring,
repairing, replacing or rebuilding (herein generally called "Restoration") the
Real Estate and/or Improvements or any part thereof as set forth in Section
3.10. Notwithstanding the foregoing, so long as no Event of Default has
occurred, to the extent that the Proceeds pursuant to an event resulting in
damage to the Improvements are equal to or less than $250,000.00 and State Farm
would apply such proceeds to the cost of Restoration as provided above, then, in
such event, State Farm will release such Proceeds directly to Mortgagor (or
permit the release of such Proceeds by the casualty insurer directly to
Mortgagor), and Mortgagor shall repair or restore the Real Estate and
Improvements to the condition at least equal to the condition in which they
existed prior to such damage or destruction, free from any security interest in,
lien or encumbrance on, or reservation of title to, such Real Estate and
Improvements.
Otherwise, in State Farm’s sole discretion, all Proceeds, less Collection
Expenses, shall be applied: (A) to the installments of the Indebtedness in the
inverse order of their maturity; or (B) to the cost of Restoration as set forth
in Section 3.10.
(c)    If State Farm applies the Proceeds to the installments of the
Indebtedness in the inverse order of their maturity, and provided no Event of
Default is in existence and no event shall have occurred as of such date which,
with the passage of time, the giving of notice or both, would constitute an
Event of Default, no premium or fee shall be payable in connection with any
prepayment of the Indebtedness from the Proceeds. In addition, if the Proceeds
are applied to the Indebtedness pursuant to the preceding sentence, and provided
no Event of Default is in existence and no event shall have occurred as of the
date of prepayment of the remaining Indebtedness in full


10
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


which, with the passage of time, the giving of notice or both, would constitute
an Event of Default, Mortgagor may, at its option, pay the remaining
Indebtedness in full (but not in part) without a premium or fee at any time
within one hundred eighty (180) days after the date of such application.
3.9    Condemnation.
(a)    Mortgagor shall give State Farm prompt notice of any proceedings,
instituted or threatened, seeking condemnation or taking by eminent domain or
any like process (a "Taking") of all or any part of the Real Estate or
Improvements including any easement thereon or appurtenance thereto (including
severance of, consequential damage to or change in grade of streets) and shall
deliver to State Farm copies of any and all papers served in connection with any
such proceeding.
(b)    Mortgagor hereby assigns, transfers and sets over unto State Farm the
entire Proceeds of any and all awards resulting from any Taking. State Farm is
hereby authorized to collect and receive from the condemnation authorities the
entire Proceeds and is further authorized to give appropriate receipts and
acquittances therefor.
(c)    In the event of any such Taking, any and all such Proceeds shall be
applied, after deducting therefrom any Collection Expenses, in State Farm’s sole
discretion but subject to the further terms of this Section 3.9, to: (i) the
installments of the Indebtedness in the inverse order of their maturity; or (ii)
the cost of Restoration pursuant to Section 3.10.
(d)    If (i) the Proceeds of any Taking exceed the greater of (A) $500,000; or
(B) 5% of the then value of the Secured Property (as determined by an M.A.I.
Appraisal obtained by State Farm at the cost and expense of Mortgagor) but are
less than the outstanding Indebtedness under the Loan as of the date of such
Taking and are received at least two years prior to the Maturity Date; (ii) the
requirements stated in Sections 3.8(b)(i), (ii) and (v) above are satisfied; and
(iii) in State Farm’s reasonable judgment, the remainder of the Secured Property
can be operated (A) as an economically viable project at substantially the same
level of operations which existed immediately prior to the Taking; and (B) at
the functional equivalent of its condition (considering, without limitation, the
effect of the Taking on the remaining leasable area, parking and access) prior
to the Taking (the "Viability Requirements"); then, such Proceeds, after
deducting therefrom the Collection Expenses, shall be applied to the cost of
Restoration pursuant to Section 3.10.
(e)    If (i) the Proceeds of any Taking do not exceed the greater of (A)
$500,000; or (B) 5% of the then value of the Secured Property (as determined by
an M.A.I. Appraisal obtained by State Farm at the cost and expense of
Mortgagor); and (ii) no Event of Default is in existence on the date of such
Taking and no event shall have occurred as of such date which, with the passage
of time, the giving of notice or both, would constitute an Event of Default; and
(iii) the Viability Requirements are met; then, such Proceeds, after deducting
therefrom the Collection Expenses, shall be disbursed to Mortgagor for the cost
of Restoration pursuant to Section 3.10.
(f)    If State Farm applies the Proceeds to the installments of the
Indebtedness in the inverse order of maturity, and provided no Event of Default
is in existence and no event shall have occurred as of such date which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default, no premium or fee shall be payable in connection with any prepayment of
the Indebtedness from the Proceeds. In addition, if the Proceeds are applied to
the Indebtedness because State Farm has determined that the Viability
Requirements have not been satisfied, and


11
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


provided no Event of Default is in existence and no event shall have occurred as
of the date of prepayment of the remaining Indebtedness in full which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default, Mortgagor may, at its option, pay the remaining Indebtedness in full
(but not in part) without a premium or fee at any time within one hundred eighty
(180) days after the date of such application.
(g)    Notwithstanding anything contained herein to the contrary, in the event
that the Taking is, in State Farm’s reasonable determination, of such a nature
that the Real Estate and the Improvements will not require Restoration, all
Proceeds, after deducting therefrom the Collection Expenses, shall be applied in
State Farm’s sole discretion to installments of Indebtedness in the inverse
order of their maturity, and provided no Event of Default is in existence and no
event shall have occurred as of such date which, with the passage of time, the
giving of notice or both, would constitute an Event of Default, no premium or
fee shall be payable in connection with any prepayment of the Indebtedness from
the Proceeds.
3.10    Restoration Using Proceeds.
(a)    In the event State Farm elects (or is required hereby) to make any
Proceeds available for Restoration, Mortgagor shall complete, in form and with
supporting documentation reasonably required by State Farm, an estimate of the
cost to repair or to restore the Real Estate and Improvements to the condition
at least equal to the condition in which they existed prior to such damage,
destruction or Taking, free from any security interest in, lien or encumbrance
on, or reservation of title to, such Real Estate and Improvements.
(b)    To the extent not automatically released to the Mortgagor pursuant to the
terms of this Mortgage, the Proceeds and, if applicable, other amounts payable
by Mortgagor to State Farm necessary to complete Restoration shall be held by
State Farm or if State Farm so desires, a disbursing agent selected by State
Farm. Said Proceeds may be invested using Mortgagor’s taxpayer identification
number in an interest bearing account mutually acceptable to Mortgagor and State
Farm. The costs and expenses of administering disbursements shall be paid by
Mortgagor. In the event the amount of the Proceeds are insufficient to cover the
cost of Restoration, Mortgagor shall pay to State Farm upon demand the cost of
Restoration in excess of the Proceeds, such excess to be held by State Farm with
the Proceeds.
(c)    Subject to State Farm’s right to limit the number of disbursements, the
Proceeds shall be disbursed from time to time upon State Farm’s receipt of
architect’s certificates, waivers of lien, contractor’s sworn statements and
such other evidence as State Farm or any disbursing agent may reasonably require
to verify the cost and fact of the completion of the work included in said
disbursement. Under no circumstances shall any portion of the Proceeds be
released until State Farm has been reasonably assured that the Proceeds
remaining after the requested disbursement will be sufficient to complete
Restoration. No payment of Proceeds made prior to the final completion of
Restoration shall exceed ninety percent (90%) of the value of the work performed
from time to time. Any Proceeds remaining after Restoration shall, at State
Farm’s option, either (i) be applied against the installments of Indebtedness in
the inverse order of their maturity without any prepayment fee or penalty, or
(ii) released to the Mortgagor.




12
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


3.11    Restrictions on Transfer.
(a)    Without the prior written consent of State Farm:
(i)    Mortgagor shall not create, effect, contract for, commit or consent to,
nor shall Mortgagor suffer or permit, any sale, conveyance, transfer,
assignment, collateral assignment, lien, pledge, mortgage, security interest or
other hypothecation, encumbrance or alienation (or any agreement to do any of
the foregoing) (the foregoing being herein collectively, called a "Transfer") of
the Secured Property, or any interest therein or title thereto (excepting,
however, the sale or other disposition of Collateral (as defined in Section 6.1)
no longer useful in connection with the operation of the Secured Property
("Obsolete Collateral"); provided, however, that prior to the sale or other
disposition of Obsolete Collateral, such Obsolete Collateral shall have been
replaced by Collateral of at least equal value and utility which is subject to
the first and prior lien of this Mortgage, and further provided that nothing
herein shall affect Mortgagor’s rights with respect to Contested Liens;
(ii)    Mortgagor shall not fail to pay when the same shall become due all
lawful claims and demands of mechanics, materialmen, laborers and others which,
if unpaid, might result in or permit the creation of a lien on the Real Estate
or Improvements or on the Rents arising therefrom except as permitted under
Section 3.5;
(iii)    if Mortgagor is a land trustee ("Trustee Mortgagor"), any beneficiary
of Mortgagor shall not Transfer such beneficiary’s beneficial interest in
Mortgagor, it being specifically agreed that such beneficiary may not obtain
mezzanine financing secured by beneficiary’s beneficial interest or otherwise;
(iv)    if Mortgagor or any beneficiary of a Trustee Mortgagor is a corporation
or limited liability company, any shareholder of such corporation or member of
such limited liability company shall not Transfer any such shareholder’s shares
of such corporation or member’s membership interest in such limited liability
company (provided, however, that if such corporation is a corporation whose
stock is publicly traded on a national securities exchange or on the "Over The
Counter" market, this subsection (iv) shall be inapplicable), it being
specifically agreed that any such shareholder or member may not obtain mezzanine
financing secured by such shareholder’s shares or member’s membership interest
or otherwise;
(v)    if Mortgagor or any beneficiary of a Trustee Mortgagor is a partnership
or joint venture, any general partner of such partnership or joint venturer of
such joint venture shall not Transfer any such general partner’s interest in
such partnership or joint venturer’s interest in such joint venture, it being
specifically agreed that any such general partner or joint venturer may not
obtain mezzanine financing secured by such partner’s partnership interest or
joint venturer’s joint venture interest or otherwise; or
(vi)    there shall not be any change in control (by way of Transfers of stock
ownership, membership interests, partnership interests or otherwise) in any
corporation, limited liability company or partnership constituting or included
within Mortgagor which directly or indirectly controls any corporation, limited
liability company or partnership constituting or included within Mortgagor that
results in a change in the identity of the Person(s) in control of such entity.


13
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    The foregoing provisions of this Section 3.11 shall not apply (i) to
liens securing the Indebtedness; or (ii) to the lien of current Taxes not in
default. The provisions of this Section 3.11 shall be operative with respect to,
and shall be binding upon, any Person who, in accordance with the terms hereof
or otherwise, shall acquire any part of or interest in or encumbrance upon the
Secured Property, or such beneficial interest (whether stock, membership
interest, partnership or joint venture interest or other beneficial interest) in
Mortgagor or any beneficiary of a Trustee Mortgagor. Any waiver by State Farm of
the provisions of this Section 3.11 must be in writing and shall not be deemed
to be a waiver of the right of State Farm in the future to insist upon strict
compliance with the provisions of this Section 3.11.
(c)    Upon the Transfer, without the prior written consent of State Farm, of
(i) all or any part of the Secured Property; or (ii) any beneficial interest in
Mortgagor if such Transfer is prohibited by Section 3.11 above, State Farm may,
at its option, declare all of the sums secured by this Mortgage to be
immediately due and payable.
(d)    Notwithstanding anything contained herein to the contrary, prior written
consent shall not be required for any Transfer of an interest in Mortgagor by
any partner, member or shareholder, as applicable, of Mortgagor where such
Transfer: (i) results from death; (ii) is a Transfer made among the present
partners, members or shareholders, as applicable; or (iii) which is made to
immediate family members (spouses and children) or family trusts solely for the
benefit of such family members for estate planning purposes. Any such Transfer
shall be subject to the following conditions:
(i)    Except for death, thirty (30) days prior written notice of such proposed
Transfer shall be delivered to State Farm, together with (A) a description of
the proposed sale or Transfer, including a description of the nature and
amount(s) of beneficial ownership interests proposed to be sold or transferred
and a description of who owns the remainder not being transferred; (B)
documentation related to the proposed transferee as required by State Farm in
its sole and absolute discretion including, without limitation, organizational
documents, certificates of existence and final ownership allocations; (C) copies
of the Transfer documents pursuant to which the proposed Transfer is to be
effected; and (D) any additional information reasonably requested by State Farm
regarding the proposed Transfer and/or transferee;
(ii)    Any such proposed sale or Transfer shall not be permitted to any Person
who or which on the date of the proposed Transfer is in a bankruptcy,
insolvency, reorganization or any other similar court or administrative
proceeding;
(iii)    No Event of Default shall be in existence under any of the Loan
Documents on the date of such proposed sale or Transfer and no event shall have
occurred or be in existence as of such date which, with the passage of time, the
giving of notice or both, would constitute an Event of Default under any of the
Loan Documents;
(iv)    Any such sale or Transfer, if and when consummated, shall not release
any Person from any liability or obligation to which it is otherwise liable or
obligated, if any, under the terms of the Loan Documents;


14
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(v)    Mortgagor shall pay all of State Farm’s expenses relating to the review
and/or preparation of any documentation related to the proposed Transfer,
including, without limitation, the fees and expenses of State Farm’s outside
counsel;
(vi)    Neither the proposed transferee nor any Person who has any direct or
indirect beneficial interest (including, without limitation any trustee holding
interest on behalf of beneficiaries of a trust and such beneficiaries of such
trust) in the proposed transferee (i) is a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti‑Terrorism Order (Executive Order
13224) or (ii) engages in any dealings or transactions with any such Person. 
The proposed transferee and its direct and indirect beneficial owners (and
trustees, as applicable) are in compliance, in all respects, with the USA
Patriot Act; and


(vii)    After any such Transfer, RREEF Property Trust, Inc. must continue to
maintain at least a fifty one percent (51%) ownership and a controlling interest
in Mortgagor.


If Mortgagor is comprised of more than one entity, a “Transfer of an interest in
Mortgagor” shall also include a Transfer of undivided interests in the Secured
Property to other entities comprising Mortgagor and shall be, subject to the
same qualifications and limitations, and satisfaction of the same requirements,
set forth above with respect to Transfers of beneficial interests in entities.


"Person" means and includes any individual, corporation, partnership, joint
venture, limited liability company, association, bank, joint-stock company,
other entity, trust, unincorporated organization or government, or an agency or
political subdivision thereof.
Notwithstanding anything in this Section 3.11 of the Mortgage to the contrary,
State Farm acknowledges that Mortgagor is indirectly owned by a publicly
registered company with the SEC which is valued on each business day and which
value is available publicly on such company's website (or available from
Mortgagor upon State Farm's written request therefor), and provided that (A)
RREEF Property Trust, Inc. (the “REIT”) continues to maintain at least a
fifty-one percent (51%) ownership interest in Mortgagor and control Mortgagor;
(B) the REIT continues to be a publicly registered company with the SEC and
whose value is publicly available on each business day (or available from
Mortgagor upon State Farm's written request therefor); and (C) the sale or
transfer of the securities of the REIT is in compliance with all applicable
laws, then in no event shall the sale or transfer of ownership of any indirect
interest in Mortgagor as a result of the sale or purchase of such publicly
traded securities of the REIT require Mortgagor to provide State Farm with prior
notice of such sales or transfers or require consent of State Farm.
Notwithstanding anything contain in the Loan Documents to the contrary, the
replacement of RREEF America L.L.C. as investment advisor to Mortgagor shall be
permitted upon notice to State Farm.
(e)Notwithstanding anything to the contrary contained herein, Mortgagor shall
have the right, one time and one time only, to sell and transfer the entire
rights and interests of Mortgagor in and to the Secured Property and the Loan to
a third party (the “Transferee”) if and


15
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


when, and only if and when, and provided that, prior to any such proposed sale
or Transfer, each of the following conditions is satisfied and fulfilled:
(i)    Mortgagor shall provide State Farm with thirty (30) days prior written
notice of such proposed Transfer together with (A) a description of the proposed
Transfer; (B) the name(s) and address(es) of the proposed Transferee and, if
required by State Farm, proposed guarantor; (C) documentation related to the
proposed Transferee and, if applicable, proposed guarantor as required by State
Farm in its sole and absolute discretion including, without limitation,
organization documents, certificates of existence and final ownership
allocation; (D) copies of the transfer documents pursuant to which the proposed
Transfer is to be effected; and (E) any additional information reasonably
requested by State Farm regarding the proposed transfer and/or Transferee or, if
applicable, the proposed guarantor;
(ii)    The proposed Transferee's identity and composition, financial condition
and creditworthiness, property management ability and experience, character and
business reputation shall be acceptable to State Farm in its sole discretion;
furthermore, the proposed Transferee (or the substitute guarantor) shall have a
net worth of at least Twenty-Five Million Dollars ($25,000,000) and liquid
assets (cash and cash equivalents) of at least Five Million Dollars
($5,000,000);
(iii)    The Secured Property shall have an LTV (as hereinafter defined) of no
greater than sixty-five percent (65%) and a Debt Service Coverage Ratio (as
hereinafter defined) of no less than 1.40 to 1.00. For the purposes hereof, Debt
Service Coverage Ratio, Net Operating Income (as hereinafter defined) and Total
Annual Debt Service (as hereinafter defined) (and all constituent elements
thereof) shall be reasonably calculated by State Farm based on current rent
rolls, audited financial statements, operating statements, and any other
information or documentation (whether historical or pro forma) to be provided by
Mortgagor that State Farm deems reasonably necessary for the purposes completing
its calculations.
(iv)    Prior to such proposed Transfer, the proposed Transferee shall execute
and deliver to State Farm a written "Assumption Agreement" in form and content
acceptable to State Farm, pursuant to which the proposed Transferee (if
otherwise approved by State Farm) shall assume and agree to pay and perform all
liabilities and obligations of Mortgagor under the Note, this Mortgage and all
other Loan Documents;
(v)    Prior to or simultaneously with such proposed Transfer, the proposed
Transferee shall execute and deliver to State Farm such modifications of the
Loan Documents or additional instruments (e.g., new Uniform Commercial Code
Financing Statements) in form and content acceptable to State Farm, as may
reasonably be required by State Farm;
(vi)    Mortgagor or the proposed Transferee shall be responsible for the
payment of (A) all state and/or local taxes on or applicable to such transfer
and/or to such assumption of liabilities and obligations; and (B) all expenses
incurred by State Farm relating to the approval of the proposed Transferee and
the preparation or review of any proposed Transfer and/or assumption and/or
modification documentation, including, but not limited to the fees of State
Farm's outside counsel;


16
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(vii)    State Farm shall, at the expense of Mortgagor or the proposed
Transferee, be provided with such endorsements to the Loan Policy of Title
Insurance which insures the lien of the Mortgage as a first priority lien on the
Secured Property, as State Farm deems necessary and/or appropriate, in order to
ensure the continuing first priority lien status of the Mortgage as following
and notwithstanding the sale and Transfer of title to the Secured Property to
the proposed Transferee;
(viii)    State Farm shall receive a transfer and assumption fee in an amount
equal to one percent (1%) of the outstanding unpaid principal balance of the
Note at the time of such sale and transfer of the Secured Property to a
Transferee;
(ix)    No Event of Default shall be in existence under the Note, the Mortgage
or any of the other Loan Documents on the date of such proposed transfer and on
such date, no event shall have occurred or be in existence which, with the
passage of time, the giving of notice, or both, would constitute an Event of
Default under the Note, the Mortgage or any of the other Loan Documents;
(x)    Such proposed transfer shall not be to a Transferee who or which, on the
date of such proposed transfer, is in bankruptcy, insolvency or any other court
or administrative proceedings; and
(xi)    If required by State Farm in connection with the proposed transfer, a
guarantor or guarantors acceptable to State Farm shall execute a guaranty with
respect to all the recourse obligations of Mortgagor under the Note and shall
assume all of the standard Guarantors’ obligations under the Environmental
Indemnity.
Upon the fulfillment of the conditions specified above in this Section,
Mortgagor and any Guarantors shall, except as otherwise provided in the
Assumption Agreement, be released of and from all liabilities and obligations
arising under the Loan Documents from and after the effective date of the
Assumption Agreement.
“LTV” means the ratio, as reasonably determined by State Farm, of (1) the sum of
the unpaid principal balance of the Loan and all other encumbrances against the
Secured Property, to (2) the fair market value of the Secured Property as
determined based upon the as-is value of the Secured Property set forth in an
appraisal of the Secured Property in form and substance acceptable to State Farm
and dated no later than three months prior to the date of the Transfer; provided
that the reference to other encumbrances in subsection (1) above shall not be
deemed to be permission to allow such encumbrances.
“Debt Service Coverage Ratio” means the Net Operating Income (as hereinafter
defined) divided by the Total Annual Debt Service (as hereinafter defined).
“Net Operating Income shall mean: (1) gross operating income generated from
Approved Leases for the Secured Property for the most recent 12-full month
period preceding the date of the proposed Transfer (excluding, however, any
operating income generated by storage fees, security deposits received from
tenants (until applied in accordance with such tenants’ leases), lease
termination fees, any prepaid items, any loan proceeds, proceeds or payments
under insurance policies (except


17
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


proceeds of rental interruption insurance and business income and expense
insurance), condemnation proceeds, or reimbursements to Mortgagor for utilities
and other expenses except to the extent such reimbursements are included in
actual operating expenses) less (2) the greater of (A) ordinary and necessary
operating expenses associated with the ownership and operation of the Secured
Property for the most recent 12-full month period immediately preceding the date
of the proposed Transfer, and (B) $1,200,000.  Expenses shall include, without
limitation, utilities, real estate taxes and assessments, tenant improvements
and leasing commissions, insurance costs, maintenance and repair costs,
management fees (which shall be the greater of (1) actual management fees or (2)
an amount not less than three percent (3.0%) of gross income), and replacement
reserves not less than $0.20 per square foot of the Secured Property.  Expenses
shall exclude deductions for federal, state and other income taxes, debt service
payments under the Loan, depreciation or amortization of capital expenditures
and other similar non-cash items.
“Approved Leases” shall mean retail Leases in effect for the most recent 12
month period on the Secured Property that were (i) approved prior to the funding
of the Loan; or (ii) entered into in accordance with the Loan Documents, and all
such Leases shall be evidenced on a certified rent roll acceptable to State
Farm.
“Total Annual Debt Service” shall mean the sum of (i) the aggregate dollar
amount of principal and interest payments due under the Loan for the 12-month
period preceding the date of the proposed Transfer; and (ii) the aggregate debt
service payments (including principal and interest) of any other indebtedness
secured by a lien on all or part of the Secured Property (i.e. other than the
Loan, however, such Loan payments have been included in (i)) for the same time
period; provided that the inclusion of (ii) in such calculation shall not be
deemed State Farm’s consent or approval of any other indebtedness secured by a
lien on all or part of the Secured Property.


3.12    State Farm’s Dealings with Transferee.
In the event State Farm gives its written consent to a sale or Transfer of all
or any part of the Secured Property, whether by operation of law, voluntarily or
otherwise, State Farm shall be authorized and empowered to deal with the Person
to whom the Secured Property or any part thereof shall have been transferred
with regard to the Secured Property, the Indebtedness and any of the terms or
conditions of this Mortgage as fully and to the same extent as it might with the
original Mortgagor, without in any way releasing or discharging the original
Mortgagor from any of its covenants under this Mortgage, except to the extent
otherwise expressly provided herein and subject to the satisfaction of all of
the conditions relating thereto, and without waiving State Farm’s right of
acceleration of the maturity of the Indebtedness as provided in this Mortgage or
the Note.
3.13    Change in Tax Laws.
In the event of any change in, or change in the interpretation of, any
applicable law regarding (a) the taxation of mortgages, deeds of trust or other
security instruments or the debts secured thereby; or (b) the manner in which
such taxes are collected, which change adversely affects State Farm, this
Mortgage or any other Loan Document or the Indebtedness, Mortgagor shall
promptly pay any such tax and otherwise compensate State Farm to the extent of
such detriment; provided, however, that if Mortgagor fails to make such payment
or if any such law prohibits Mortgagor from making such payment or would
penalize State Farm in the event of such payment, State Farm may


18
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


elect, by notice in writing given to Mortgagor, to declare all of the
Indebtedness secured hereby to be and become due and payable, without any
prepayment premium or fee, within ninety (90) days from the giving of such
notice.
3.14    Inspection of Secured Property.
Mortgagor hereby grants to State Farm, its agents, employees, consultants and
contractors the right to enter upon the Secured Property accompanied with a
representative of Mortgagor upon reasonable prior notice and subject to the
rights of tenants thereof (except in the case of emergencies) for the purpose of
making any and all inspections, reports, tests, inquiries and reviews as State
Farm (in its sole and absolute discretion) deems necessary to assess the then
current condition of the Secured Property or for the purpose of performing any
other acts which State Farm is authorized to perform under this Mortgage or
under the Environmental Indemnification Agreement executed by Mortgagor and
Guarantor (if applicable) in connection with the Loan (the “Environmental
Indemnity”). Mortgagor will cooperate with State Farm to facilitate each such
entry and the accomplishment of such purposes, including, without limitation,
providing such representative to accompany parties making such entry as
aforesaid.
3.15    Operating and Financial Statements.
Mortgagor hereby covenants to deliver, or cause to be delivered, to State Farm
the following operating and financial statements:
(a)    Within forty-five (45) days after the end of each six-month period in
each fiscal year of Mortgagor during the term of the Loan (whether such fiscal
year is a calendar year or otherwise), (i) semi-annual operating statements
showing all elements of income and expense of the Secured Property dated as of
the last day of such period; and (ii) a current rent roll for the Secured
Property, which shall include gross sales of each tenant, if any, paying
percentage rental;
(b)    Within one hundred twenty (120) days after the end of each fiscal year of
Mortgagor and any guarantor, annual financial statements (consisting of a
balance sheet and an income and expense statement) for Mortgagor and such
guarantor;
(c)    Within one hundred twenty (120) days after the end of each fiscal year of
Mortgagor, annual financial statements (consisting of a balance sheet and an
income and expense statement) for any tenant under a Lease that provides that
such tenant may self-insure on any insurance otherwise required to be obtained
by Mortgagor under this Mortgage, provided, however, Mortgagor shall not be
required to provide such annual financial statements if such financial
statements are available publicly;
(d)    Promptly after receipt thereof, any financial statements received by
Mortgagor from any tenant under a Major Lease (as hereinafter defined); and
(e)    Promptly after request therefor, such other information (financial or
otherwise) concerning the Secured Property, Mortgagor or any guarantor, or its
or their constituent entities, as State Farm may reasonably request.


19
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


All annual financial statements and information shall be prepared in accordance
with generally accepted accounting principles, consistently applied. All
documentation submitted pursuant to subsections (a), (b) and (e) above shall
otherwise be satisfactory to State Farm and shall be certified by an authorized
person, member, partner or officer of Mortgagor or such guarantor, as
applicable, approved by State Farm.
3.16    Declaration of Subordination.
At the option of State Farm, this Mortgage shall become subject and subordinate,
in whole or in part (but not with respect to priority of entitlement to
insurance proceeds or any Award) to any and all Leases of all or any part of the
Secured Property upon the execution by State Farm and recording thereof, at any
time hereafter and in the appropriate official records of the county wherein the
Real Estate is situated, of a unilateral declaration to that effect.
3.17    Usury.
State Farm intends that Mortgagor shall not be required to pay, and State Farm
shall not be entitled to receive or collect, interest in excess of the maximum
legal rate permitted under applicable usury laws. In the event State Farm or any
court determines that any charge, fee or interest paid or agreed to be paid in
connection with the Loan may, under applicable usury laws, cause the interest
rate on the Loan to exceed the maximum rate permitted by law, such charges, fees
or interest shall be reduced to the maximum rate permitted by law and any
amounts actually paid in excess of such maximum rate permitted by law shall, at
State Farm’s option, be applied by State Farm to reduce the outstanding
principal balance of the Loan or repaid by State Farm directly to Mortgagor.
3.18    Lease Obligations.
(a)    As further security for the payment of the Indebtedness, Mortgagor has,
pursuant to this Mortgage and by separate Assignment of Rents and Leases of even
date herewith, sold, transferred and assigned to State Farm, its successors and
assigns, all of Mortgagor’s right, title and interest, as landlord, in, to and
under the Leases.
(b)    The following definitions shall be applicable to all Leases of the
Secured Property now or hereafter existing:
(i)    “Major Leases”: Leases that (1) demise 10,000 square feet or more or (2)
are a ground lease, together with all extensions, renewals, amendments,
modifications, replacements and substitutions therefor; provided, however, a
replacement or substitution for a Major Lease shall in turn be deemed a “Major
Lease” only if such replacement or substitution (1) demises 10,000 square feet
or more or (2) is a ground lease.
(ii)    “Minor Leases”: Leases that are not Major Leases; provided, however, if
any Minor Lease, after modification, meets the definition of a Major Lease, such
Minor Lease shall thereupon become a Major Lease.


(c)    State Farm shall have the right to impose a Servicing Fee (as defined in
Section 7.15) in connection with the review of any documentation submitted for
State Farm’s approval hereunder. Mortgagor shall also be responsible for the
payment of all reasonable fees and


20
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


expenses of State Farm’s outside counsel in the event State Farm, in its sole
discretion, shall determine that the assistance of outside counsel is necessary
or appropriate.
(d)    Mortgagor covenants and agrees to keep, observe and perform and to
require all tenants of the Secured Property to keep, observe and perform all the
covenants, agreements and provisions of any present or future Leases of the
Secured Property on their respective parts to be kept, observed and performed.
If Mortgagor shall neglect or refuse to so perform or fail to require such
tenants to so perform, State Farm may, at its option, itself perform and comply
or require performance or compliance by such tenants with any such Lease
covenants, agreements and provisions. Any sums expended by State Farm in
performance of or compliance with such Leases or in enforcing performance of or
compliance with such Leases by the tenants, including reasonable costs and
expenses and attorneys’ fees, shall be paid to State Farm by Mortgagor upon
demand with interest thereon at the Default Rate from the date of such payments
and, in the absence of such payment, all such sums shall be deemed to be and
become part of the Indebtedness secured by this Mortgage.
(e)    Mortgagor expressly covenants and agrees that if Mortgagor, as landlord
under the Major Leases:


(i) fails to perform and fulfill any material term, covenant, condition or
provision in any Major Lease on its part to be performed or fulfilled, at the
times and in the manner provided in such Major Lease;


(ii) does or permits to be done anything to impair the value of any Major Lease
as security for the Indebtedness, including, without limitation, voluntary
surrender or termination;


(iii) fails to enforce all of the material terms, covenants and conditions
required to be performed by a tenant under any Major Lease;


(iv) fails to pursue its remedies under any Major Lease (short of voluntary
surrender or termination) following a breach or default by the tenant
thereunder; or


(v) without State Farm’s prior written consent, permits or approves an
assignment by any tenant under any Major Lease or a subletting of all or any
part of the Secured Property demised in any Major Lease (other than in
accordance with the terms of the applicable Major Lease previously approved by
State Farm);


then, upon the occurrence of any such actions or inactions referenced in (i)
through (v) above, at the option of State Farm, and with written notice to
Mortgagor, a default shall be deemed to have occurred hereunder and, subject to
the notice and cure periods provided in Section 4.1(b) below, at the option of
State Farm, all unpaid Indebtedness secured by this Mortgage shall,
notwithstanding anything in the Note or the other Loan Documents to the
contrary, become due and payable.


3.19    Environmental Compliance.
Mortgagor hereby agrees to comply and use commercially reasonable efforts to
cause all tenants of the Secured Property to comply with any and all federal,
state or local laws, rules and


21
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


regulations relating to environmental protection including, but not limited to,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 ("CERCLA"), as amended by the Superfund Amendments and Reauthorization Act
of 1986 and such other legislation, rules and regulations as are in or may
hereafter come into effect and apply to Mortgagor, State Farm, the Loan or the
Secured Property or any occupants thereof, whether as lessees, tenants,
licensees or otherwise. Mortgagor shall defend, indemnify and save and hold
State Farm harmless from and against any and all claims, costs or expenses
relating to such environmental protection provisions notwithstanding any
exculpatory or limitation of liability provisions contained in this Mortgage and
the other Loan Documents.
3.20    Further Assurances.
(a)    Mortgagor shall do all acts necessary to keep valid and effective the
liens and security interests created by this Mortgage and the security intended
to be afforded by the Loan Documents and to carry into effect their objectives.
(b)    Without limiting the generality of the foregoing, upon the request of
State Farm, Mortgagor shall promptly and, insofar as not contrary to applicable
law, at Mortgagor’s expense, execute, record, rerecord, file and refile in such
offices, at such times and as often as may be necessary, this Mortgage,
additional mortgages, security agreements and every other instrument in addition
to or supplemental hereto, including applicable financing statements,
continuation statements, affidavits or certificates as may be necessary to
create, perfect, maintain, continue, extend and/or preserve the liens,
encumbrances and security interests intended to be granted and created in and by
the Loan Documents and the rights and remedies of State Farm and Mortgagor
thereunder. Upon request of State Farm, Mortgagor shall promptly supply evidence
of fulfillment of the foregoing acts and further assurances.
3.21    Change of Name, Identity or Structure.
Except as may be expressly set forth in this Mortgage, without giving State Farm
at least thirty (30) days prior written notice, Mortgagor shall not change: (a)
its jurisdiction of organization; (b) the location of its place of business (or
chief executive office if more than one place of business); or (c) its name or
identity (including its trade name or names). In addition, if Mortgagor is an
entity, Mortgagor shall not change its structure or legal status without first
obtaining the prior written consent of State Farm.
3.22    Substitute Guarantor.
Within one hundred eighty (180) days after the death of any individual guarantor
of any portion of the Loan, or within ninety (90) days after the dissolution or
cessation of business of any entity guarantor (such entity guarantor being
herein called a "dissolved Guarantor"), Mortgagor shall propose in writing to
State Farm the name of a Person to act as a successor guarantor (the "Successor
Guarantor") and to assume all of the obligations and liabilities of the deceased
or dissolved Guarantor under the Loan Documents, including, without limitation,
the obligations and liabilities in Section 7.13 below that are personal
obligations and liabilities of any guarantor and Mortgagor. The proposed
Successor Guarantor’s identity, composition, financial condition and
creditworthiness, experience, character and business reputation shall be
reasonably acceptable to State Farm. If the proposed Successor Guarantor is
acceptable to State Farm, the Successor


22
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


Guarantor shall promptly, and in no event more than two hundred seventy (270)
days following the death of any individual guarantor or one hundred eighty (180)
days following the dissolution or cessation of business of any entity guarantor,
as applicable, execute all documents and instruments reasonably requested by
State Farm to assume all of the obligations and liabilities of the deceased or
dissolved Guarantor under the Loan Documents (the "Guaranty Documents").
Mortgagor shall pay all costs and expenses incurred by State Farm relating to
the approval of the proposed Successor Guarantor and the preparation and review
of the Guaranty Documents, including, without limitation, the fees and expenses
of State Farm’s outside counsel. The provisions of this Section 3.22 shall also
apply in the event of the death of any individual Successor Guarantor or the
dissolution or cessation of business of any entity Successor Guarantor.
3.23    Management of Secured Property.
The Secured Property shall be managed in a first-class manner by either: (a)
Mortgagor or an entity affiliated with Mortgagor and approved by State Farm; or
(b) Mid-America Real Estate Group or a professional property management company
approved by State Farm. The management of the Secured Property by a
Mortgagor-affiliated entity or a professional property management company (in
either case, a "Manager") shall be pursuant to a written agreement approved by
State Farm (the "Management Agreement"). In no event shall any Manager be
removed or replaced or the material terms of any Management Agreement modified
or amended without the prior written consent of State Farm. Following an Event
of Default, State Farm shall have the right to terminate the Management
Agreement or to direct Mortgagor to retain a new Manager approved by State Farm.
3.24    Future Advances.
This Mortgage is given to secure not only the Indebtedness but also future
advances (whether obligatory or to be made at the option of State Farm, or
otherwise) made by State Farm, to the same extent as if such future advances
were made on the date of the execution of this Mortgage. The total amount of
indebtedness that may be so secured may decrease or increase from time to time,
but all indebtedness secured hereby shall in no event exceed an amount equal to
two (2) times the original principal amount of the Note, as stated above.
ARTICLE FOUR
EVENTS OF DEFAULT
4.1    Defaults.
It shall constitute an event of default ("Event of Default") of and under this
Mortgage and, at the option of State Farm, under the other Loan Documents, if
any of the following events shall occur:
(a)    Mortgagor shall fail to perform on the dates or within the times required
any of the Indebtedness, including the payment of principal and/or interest
under the Note;
(b)    Mortgagor shall fail to timely observe, perform or discharge any of the
non-monetary Obligations, other than a non‑monetary obligation described in any
other clause in this Article Four, and any such failure shall remain uncured for
thirty (30) days or such lesser period as


23
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


may be otherwise specified in the applicable Loan Document (the "Grace Period")
after notice to Mortgagor of the occurrence of such failure; provided, however,
that State Farm may, at its option, extend any applicable Grace Period up to
ninety (90) days if State Farm determines in good faith that: (i) such default
cannot reasonably be cured within such Grace Period but can be cured within
ninety (90) days; (ii) no lien or security interest created by the Loan
Documents shall be impaired prior to the anticipated completion of such cure;
and (iii) State Farm’s immediate exercise of any remedies provided in this
Mortgage or by law is not necessary for the protection or preservation of the
Secured Property or State Farm’s security interest therein or lien thereon, and
Mortgagor shall immediately commence and diligently pursue the cure of such
default;
(c)    Mortgagor, as landlord or sublandlord, as the case may be, shall assign
or otherwise encumber the Rents or any interest therein without first obtaining
the written consent of State Farm;
(d)    Mortgagor shall, after the expiration of all applicable grace or cure
periods, default or be in default under any agreement, other than the Loan
Documents, which (i) is secured by a lien on the Secured Property that is junior
and subordinate to this Mortgage (regardless of whether such lien was obtained
with the prior written consent of State Farm); (ii) is secured by a lien on the
respective interests of the constituent entities in Mortgagor (regardless of
whether such lien was obtained with the prior written consent of State Farm); or
(iii) would, as a result of such default, subject the Secured Property to any
mechanics’, materialmen’s or other lien or claim of lien, other than a lien that
constitutes a Contested Lien pursuant to Section 3.5 above;
(e)    Should any representation or warranty made by Mortgagor in, under or
pursuant to any of the Loan Documents be false or misleading in any material
respect as of the date on which such representation or warranty was made or
deemed remade;
(f)    Should any of the Loan Documents cease to be in full force and effect or
be declared null and void, or cease to constitute valid and subsisting liens
and/or valid and perfected security interests in, to or upon the Secured
Property (herein, a “Loan Document Invalidity Condition”); provided, however,
that in the event that the Loan Document Invalidity Condition is a circumstance
or condition which is susceptible to being cured by action on the part of the
Mortgagor (as determined by State Farm), then Mortgagor shall have thirty (30)
days after written notice thereof to cure or otherwise remedy the Loan Document
Invalidity Condition;
(g)    Should any violation of Section 3.11 occur or should any other event
occur which, under the terms of the Loan Documents, would permit State Farm to
accelerate the maturity of the Indebtedness;
(h)    Should Mortgagor fail at any time to satisfy the requirements of Section
3.7 and such failure shall continue for fifteen (15) days after written notice
thereof;
(i)    Should any Liable Party (as defined in Section 7.13) (A) generally not
pay its debts as they become due; (B) admit in any administrative or judicial
proceeding its general inability to pay its debts; or (C) make a general
assignment for the benefit of creditors;
(j)    Should any Liable Party commence any case, proceeding or other action
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it and


24
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking to have an order for relief entered against it as
debtor, or seeking appointment of a receiver for it or for all or any
substantial part of its property (collectively, a "Proceeding");
(k)    Should any Liable Party take an action to authorize any of the actions
set forth above in subsections (i) or (j) of this Section 4.1;
(l)    Should any Proceeding be commenced against any Liable Party, and such
Proceeding result in the entry of an order for relief against it which is not
fully stayed within ten (10) business days after the entry thereof or remain
undismissed for a period of sixty (60) days;
(m)    Should (i) a final judgment, other than a final judgment in connection
with any condemnation, including any judgment or other final determination of
any contest permitted by Section 3.5 of this Mortgage, be entered against
Mortgagor that (A) adversely affects the value, use or operation of the Secured
Property; or (B) adversely affects, or reasonably may tend to adversely affect,
the validity, enforceability or priority of the liens or security interests
created in and by this Mortgage, or the other Loan Documents, or both; or (ii)
execution or other final process issue on any judgment with respect to the
Secured Property, and Mortgagor shall fail to discharge the same, or provide for
its discharge in accordance with its terms, or procure a stay of execution
thereon in any event within thirty (30) days from entry, or should Mortgagor not
within such period, or such longer period during which execution on such
judgment shall have been stayed, appeal therefrom or from the order, decree or
process upon or pursuant to which such judgment shall have been entered and
cause its execution to be stayed during such appeal, or if on appeal, such
order, decree or process shall be affirmed and Mortgagor shall not discharge
such judgment or provide for its discharge in accordance with its terms within
thirty (30) days after the entry of such order or decree of affirmation, or if
any stay of execution on appeal is released or otherwise discharged: or
(n)    Should a Successor Guarantor fail to execute and deliver to State Farm
all Guaranty Documents reasonably requested by State Farm necessary to assume
all of the obligations and liabilities of the deceased or dissolved Guarantor
under the Loan Documents within two hundred seventy (270) days following the
death of any individual guarantor or one hundred eighty (180) days following the
dissolution or cessation of business of any entity guarantor, as applicable.
ARTICLE FIVE
REMEDIES


5.1    Remedies.


(a) Upon the occurrence of an Event of Default (unless and until such Event of
Default is waived by State Farm in its sole discretion), State Farm, at its
option, may at any time thereafter declare the entire Indebtedness to be
immediately due and payable and the same shall thereupon become immediately due
and payable, without any further presentment, demand, protest or notice of any
kind being required and State Farm, at its option and in its sole discretion,
shall also be entitled to do any of the following:




25
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


(i)(A) in person, by agent or by a receiver, without regard to the adequacy of
security, the solvency of Mortgagor or the condition of the Secured Property,
without obligation to do so and without notice to or demand upon Mortgagor,
enter upon and take possession of the Secured Property or any part thereof in
its own name or in the name of a trustee and do any acts which State Farm deems
necessary to preserve the value or marketability of the Secured Property; (B)
sue for or otherwise collect the Rents and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees,
against the Indebtedness, all in such order as State Farm may determine; (C)
appear in and defend any action or proceeding purporting to affect, in any
manner whatsoever, the Indebtedness, the security hereof or the rights or powers
of State Farm; (D) pay, purchase or compromise any encumbrance, charge or lien
that in the judgment of State Farm is prior or superior hereto; and (E) in
exercising any such powers, pay necessary expenses, employ counsel and pay
reasonable attorneys’ fees;


(ii) as a matter of strict right and without notice to Mortgagor or anyone
claiming under Mortgagor, and without regard to: (A) the solvency of Mortgagor;
(B) whether there has been or may be any impairment of or diminution in the
value of the Secured Property; or (C) whether the amount of the Indebtedness
exceeds the then value of the Secured Property, apply ex parte to any court
having jurisdiction to appoint a receiver to enter upon and take possession of
the Secured Property and Mortgagor hereby waives notice of any application
therefor, provided, if required by law, a hearing to confirm such appointment
with notice to Mortgagor is set within the time required by law (any such
receiver shall have all the powers and duties of receivers in similar cases and
all the powers and duties of State Farm in case of entry as provided herein, and
shall continue as such and exercise all such powers until the date of
confirmation of sale, unless such receivership is sooner terminated);


(iii) commence an action to foreclose this Mortgage in the manner provided in
this Mortgage or by law; and


(iv) with respect to any Collateral, proceed as to both the real and personal
property in accordance with State Farm’s rights and remedies in respect of the
Real Estate and Improvements, or proceed to sell said Collateral separately and
without regard to the Real Estate and Improvements in accordance with State
Farm’s rights and remedies with respect to the Collateral.


(b) In (i) any action to foreclose the lien of this Mortgage or enforce any
other remedy of State Farm under any of the Loan Documents; or (ii) any other
proceeding whatsoever in connection with any of the Loan Documents or the
Secured Property in which State Farm is named as a party (but excluding in any
event any liability, loss or damage caused by the gross negligence or willful
misconduct of State Farm or its agents, officers, representatives, attorneys and
employees [collectively, the "Excluded Matters"]), there shall be allowed and
included, as additional indebtedness in the judgment or decree for sale
resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of State Farm including, without limitation,
reasonable attorneys’ and paralegals’ fees, appraisers’ fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, land
and environmental survey costs, and costs (which may be estimated as to items to
be expended after entry of such judgment or decree) of procuring all abstracts
of title, title certificates, title searches and examinations, title insurance
policies, Torrens certificates and any similar data and assurances with respect
to the title to the Secured Property as State Farm may deem reasonably necessary
either to prosecute or defend in


26
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


such proceeding or to evidence to bidders at any sale pursuant to such decree
the true condition of the title to or value of the Secured Property. All
expenses and fees of the foregoing nature and such expenses and fees as may be
incurred in the protection of the Secured Property and the maintenance of the
lien of this Mortgage thereon in any litigation affecting the Loan Documents or
the Secured Property, including probate and bankruptcy proceedings, or in
preparation for the commencement or defense of any proceeding or threatened suit
or proceeding in connection therewith, shall upon demand of State Farm be
immediately due and payable by Mortgagor with interest thereon at the Default
Rate from the date of prepayment of such expenses and fees and shall become a
part of the Indebtedness secured by this Mortgage.


(c) Unless otherwise provided herein, if Mortgagor shall at any time fail to
perform or comply with any of the terms, covenants and conditions required on
Mortgagor’s part to be performed and complied with under any of the Loan
Documents or any other agreement that, under the terms of this Mortgage,
Mortgagor is required to perform beyond any applicable cure period granted
herein then, State Farm may, without waiving or releasing any other right,
remedy or recourse:


(i) make any payments hereunder or thereunder payable by Mortgagor; and/or
    
(ii) subject to Mortgagor’s right to contest certain Obligations specifically
granted in this Mortgage, perform any such other acts thereunder on part of
Mortgagor to be performed and enter upon the Secured Property for such purpose.


(d) In any foreclosure sale of the Secured Property, the Secured Property,
including the Real Estate and Improvements, may be sold in one parcel (i.e. as a
single entity) or in two or more parcels and, otherwise, in such manner or order
as State Farm, in its sole discretion, may elect or as the court having
jurisdiction over such foreclosure sale may otherwise order or direct.


(e) The proceeds of any foreclosure sale of the Secured Property shall be
distributed and applied in accordance with the applicable law of the State of
Illinois or as otherwise directed by order of the court in which this Mortgage
is foreclosed.


(f) All remedies of State Farm provided for herein are cumulative and shall be
in addition to any and all other rights and remedies provided in the other Loan
Documents or by law, including any right of offset. The exercise of any right or
remedy by State Farm hereunder shall not in any way constitute a cure or waiver
of any default or Event of Default hereunder or under the Loan Documents, or
invalidate any act done pursuant to any notice of default or prejudice State
Farm in the exercise of any of its rights hereunder or under the Loan Documents.


(g)Intentionally Omitted.


(h)Notwithstanding anything herein to the contrary, in the event of (i) a
Transfer of all or any portion of the Secured Property by Mortgagor or a
Transfer of fifty percent (50%) or more of the interests in the entity (or
entities) comprising Mortgagor, each without the prior written consent of State
Farm or in violation of Section 3.11; and/or (ii) the occurrence of any of the
bankruptcy-related Events of Default under Sections 4.1(i)(C), 4.1(j), 4.1(k)
(solely with respect to


27
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


authorizing the action set forth in Section 4.1(i)(C)) or 4.1(l) of this
Mortgage, in addition to the remedies specified in this Article Five, Mortgagor
and Guarantor shall immediately and automatically be and become personally
liable for the payment of the Indebtedness.


(i)    Notwithstanding the provisions of Article Five of this Mortgage, any
foreclosure of all or any portion of the lien of this Mortgage shall be in
accordance with the Illinois Mortgage Foreclosure Act, 735 ICLS 5/15-1101 et
seq., as from time to time amended (the “Act”).


(j)    Mortgagor acknowledges that the transaction of which this Mortgage is a
part of a transaction which does not include either agricultural real estate (as
defined in Section 15-1201 of the Act) or residential real estate (as defined in
Section 15-1219 of the Act). To the fullest extent permitted by law, Mortgagor
hereby voluntarily and knowingly waives its rights to reinstatement and
redemption as allowed under Section 15-1601(b) of the Act, and to the benefits
of all present and future valuation, appraisement, homestead, exemption, stay,
redemption and moratorium law, under any state or federal law.


(k)    The following notice is provided pursuant to paragraph (3) of 815 ILCS
180/10: Unless the Mortgagor provides evidence of the insurance coverage
required by the Loan Documents, State Farm may purchase such insurance at the
Mortgagor’s expense to protect State Farm’s interests in the Mortgagor’s
collateral. This insurance may, but need not, protect the Mortgagor’s interests.
The coverage that State Farm purchases may not pay any claim that the Mortgagor
may make or any claim that is made against the Mortgagor in connection with the
collateral. The Mortgagor may later cancel any insurance purchased by State
Farm, but only after providing evidence that the Mortgagor has obtained
insurance as required by the Loan Documents. If State Farm purchases insurance
for the collateral, the Mortgagor will be responsible for the costs of that
insurance, including the insurance premium, interest and any other charges that
State Farm may impose in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Obligations of the Mortgagor. The costs of
the insurance may be more than the cost of insurance that the Mortgagor may be
able to obtain on the Mortgagor’s own.


ARTICLE SIX
SECURITY AGREEMENT AND FIXTURE FILING
6.1    Security Agreement.
Mortgagor hereby assigns and grants to State Farm a first priority present
security interest in and to the Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Right to Encumber and Other
Rights and Interests described in Article Two and in and to any other part or
component of the Secured Property which may not be deemed real property or which
may not constitute a "fixture" (within the meaning of the Code as defined in
this Section 6.1), and all replacements, substitutions and additions of, for and
to the same and the proceeds thereof (collectively, the "Collateral") in order
to secure payment of the Indebtedness and performance by Mortgagor of the other
Obligations. This Mortgage shall constitute a Security Agreement within the
meaning of the Uniform Commercial Code (the "Code") of the State in which the
Real Estate is located.


28
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


6.2    Fixture Filing.
This Mortgage, upon recording or registration in the real estate records of the
proper office, shall constitute a "fixture filing" within the meaning of the
Code with respect to any and all fixtures included within the foregoing
description and definition of the Secured Property and any Collateral that may
now be or hereafter become "fixtures" within the meaning of the Code.
6.3    Remedies.
If any Event of Default occurs under this Mortgage, State Farm, in addition to
its other rights and remedies provided under this Mortgage, shall have all the
rights and remedies available to a secured party under the Code as well as all
other rights and remedies available at law or in equity. Mortgagor upon request
by State Farm will assemble the Collateral and make it available to State Farm
at a place State Farm designates to allow State Farm to take possession or
dispose of the Collateral. Mortgagor agrees that ten (10) days prior written
notice of the time and place of the sale of the Collateral, sent to Mortgagor in
the manner provided for the mailing of notices herein, is reasonable notice to
Mortgagor. The sale of the Collateral may be conducted by an employee or agent
of State Farm and any Person, including both Mortgagor and State Farm, shall be
eligible to purchase any part or all of the Collateral at the sale. The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by State Farm shall include, without limitation, attorneys’ and
paralegals’ fees and legal expenses incurred by State Farm, and shall be paid by
Mortgagor.
6.4    Waivers.
Mortgagor waives any right to require State Farm to (a) proceed against any
Person; (b) proceed against or exhaust any Collateral; or (c) pursue any other
remedy in its power. Mortgagor further waives any defense arising by reason of
any power and any defense arising by reason of any disability or other defense
of Mortgagor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of Mortgagor or any other Person. Until the
Indebtedness shall have been paid in full, Mortgagor shall not have any right to
subrogation and Mortgagor waives any right to enforce any remedy which Mortgagor
now has or may hereafter have against State Farm or against any other Person and
waives any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by State Farm for or with respect to the
Indebtedness and/or the Obligations.
6.5    Authorization.
Mortgagor hereby authorizes State Farm at any time and from time to time during
the life of the Loan to file in any filing office in any Code jurisdiction any
financing statements, amendments or addendums thereto and continuation
statements (the "UCC Documents") in order to perfect or continue the perfection
of any security interest granted under this Mortgage or any of the other Loan
Documents. Mortgagor agrees to provide any information needed to complete such
UCC Documents to State Farm promptly upon request.
Mortgagor shall pay to State Farm, within five (5) business days of written
demand, any and all costs and expenses incurred by State Farm in connection with
the preparation, processing and filing of any such UCC Documents, including
reasonable attorneys’ fees and all disbursements.


29
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


Such costs and expenses shall bear interest at the Default Rate from the date
paid by State Farm until the date repaid by Mortgagor and such costs and
expenses, together with such interest, shall be part of the Indebtedness and
shall be secured by this Mortgage.
6.6    Preservation of Mortgagor’s Existence.
Mortgagor shall do all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges under the laws of the
state of its formation and of the State of Illinois.
6.7    Notice of Change of Location of Collateral.
Without giving at least thirty (30) days’ prior written notice to State Farm,
Mortgagor shall not add to or change any location at which any of the Collateral
is stored, held or located.
ARTICLE SEVEN
MISCELLANEOUS
7.1    Notices, Consents, and Approvals.
Any notice, consent or approval that State Farm or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may from time to time by notice in
writing designate to the sender pursuant hereto. Any such notice, consent or
approval shall be deemed effective if given (a) by nationally recognized
overnight courier for next day delivery one (1) business day after delivery to
such courier; (b) by United States mail (registered or certified), two (2)
business days after such communication is deposited in the mails; or (c) in
person, when written acknowledgment of receipt thereof is given. Except as
otherwise specifically required herein, notice of the exercise of any right or
option granted to State Farm by this Mortgage is not required to be given.
(b)    If to State Farm:
State Farm Life Insurance Company
One State Farm Plaza
Bloomington, Illinois 61710
Attn: Corporate Law-Investments
Loan No. 14707
and
John R. Grier
The Grier Law Firm
1000 Hillgrove Avenue, Suite 250
Western Springs, IL 60558


(c)    If to Mortgagor:
RPT ELSTON PLAZA, LLC


30
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


c/o Deutsche Asset & Wealth Management,
222 S. Riverside Plaza, Floor 34
Chicago, IL 60606
Attn: Anne-Marie Vandenberg


With a copy to:
ALSTON & BIRD
1201 West Peachtree Street
Atlanta, GA 30309
Attn: Jason Howard






State Farm’s failure to give a copy of any notice to Mortgagor’s counsel shall
not invalidate any notice given to Mortgagor hereunder.
7.2    Time of Essence.
It is specifically agreed that time is of the essence for all of the terms and
provisions contained in this Mortgage.
7.3    Covenants of Mortgage Run with Title to the Real Estate.
The Obligations set forth in this Mortgage are intended as, shall be deemed and
are hereby declared to be covenants running with the title to the land which
constitutes the Real Estate and any and all portions(s) thereof, and such
Obligations shall be binding upon and enforceable by the owner and holder of
this Mortgage personally against Mortgagor and any successor in title to
Mortgagor who or which shall acquire and/or hold title to the Real Estate while
the same is subject to and encumbered by this Mortgage. Every Person that shall
have, claim, own, hold, accept or otherwise acquire title to the Real Estate,
whether or not such title is reflected in the Public Records of the State and
County in which the Real Estate is located, shall be conclusively presumed and
deemed to have consented and agreed to personally perform each and every
covenant and obligation of Mortgagor contained in this Mortgage, to the same
extent as the original Mortgagor, whether or not any reference to this Mortgage
is contained in the document or instrument pursuant to which such Person shall
have acquired title to the Real Estate and whether or not such Person shall have
expressly agreed in writing to assume or perform the Obligations of Mortgagor
contained in this Mortgage.
7.4    Governing Law.
This Mortgage shall be governed by and construed in accordance with the laws of
the State. To the extent that this Mortgage may operate as a security agreement
under the Code, State Farm shall have all rights and remedies conferred therein
for the benefit of a Secured Party.
7.5    Severability.
If any provision of this Mortgage, or any paragraph, sentence, clause, phrase or
word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.


31
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


7.6    Headings.
The headings of articles, sections, paragraphs and subparagraphs in this
Mortgage are for convenience of reference only and shall not be construed in any
way to limit or define the content, scope or intent of the provisions hereof.
7.7    Grammar.
As used in this Mortgage, the singular shall include the plural, and masculine,
feminine and neuter pronouns shall be fully interchangeable, where the context
so requires.
7.8    Deed in Trust.
If title to the Secured Property or any part thereof is now or hereafter becomes
vested in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Secured Property shall be construed as a similar
prohibition or restriction against the creation of any lien on or security
interest in the beneficial interest of such trust.
7.9    Successors and Assigns.
This Mortgage and all provisions hereof shall be binding upon and enforceable
against Mortgagor, its successors, assigns, legal representatives and all other
Persons claiming under or through Mortgagor and the word "Mortgagor" when used
herein shall include all such Persons and any others (except any guarantors)
liable for the payment of the Indebtedness or any part thereof, whether or not
they have executed the Note or this Mortgage. The words "State Farm" when used
herein shall include State Farm’s successors, assigns and legal representatives,
including all other holders, from time to time, of the Note.
7.10    No Oral Change.
This Mortgage may only be modified, amended or changed by an instrument in
writing signed by Mortgagor and State Farm and may only be released, discharged
or satisfied of record by an instrument in writing signed by State Farm. No
waiver of any term, covenant, condition or provision of this Mortgage shall be
effective unless given in writing by State Farm, and if so given by State Farm
shall only be effective in the specific instance in which given.
7.11    Entire Agreement.
This Mortgage and the other Loan Documents supersede, in all respects, all prior
written or oral agreements between Mortgagor and State Farm relating to the
Loan, this Mortgage and the other Loan Documents (including, without limitation,
the Loan Application submitted by Mortgagor to State Farm in connection with the
Loan) and there are no agreements, understandings, warranties or representations
between the parties except as set forth in this Mortgage and the other Loan
Documents.
7.12    Construction.
Mortgagor acknowledges that Mortgagor and Mortgagor’s counsel have reviewed this
Mortgage and the other Loan Documents and that the normal rule of construction
to the effect that


32
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


any ambiguities are to be resolved against the drafting party will not be
employed in the construction or interpretation of this Mortgage or the other
Loan Documents or any amendments or schedules to any of the foregoing.
7.13    Limitation of Liability.
In consideration of the security provided by Mortgagor to State Farm for
repayment of the Indebtedness, including, without limitation, the liens on and
security interests in the Secured Property granted pursuant to this Mortgage and
the assignment of the Rents and Leases made pursuant to the Assignment of Rents
and Leases, upon the occurrence of an Event of Default under this Mortgage or
under any of the other Loan Documents, State Farm agrees that it shall not,
except as otherwise set forth in this Section, seek to enforce, nor shall State
Farm be entitled to enforce, any deficiency or monetary judgment against
Mortgagor, any partner of Mortgagor, any member of Mortgagor, any shareholder of
Mortgagor or any beneficiary of Mortgagor (individually, an "Exculpated Party",
and collectively, the "Exculpated Parties"), personally, and shall not levy or
execute judgment upon any property of the Exculpated Parties, other than the
Secured Property; it being expressly agreed, acknowledged and understood,
however, that the foregoing limitation of the liability of an Exculpated Party
shall not apply to the extent that such Exculpated Party is, pursuant to the
further terms hereof, liable for any Losses (as defined in this Section 7.13);
and nothing contained herein shall in any manner or way release, affect or
impair:
(b)    The existence of the Indebtedness and Obligations created in and
evidenced by the Loan Documents;
(c)    The enforceability of the liens, security interests and assignments
created in and granted by the Loan Documents against the Secured Property;
(d)    The enforceability of the Environmental Indemnity and any guaranty of all
or any portion of the Loan given to State Farm;
(e)    The right of State Farm to recover from Mortgagor and any guarantor all
Indebtedness, including principal, interest and other amounts outstanding under
the Loan Documents, following (i) a Transfer of all or any portion of the
Secured Property or a Transfer of fifty percent (50%) or more of the interests
in the entity (or entities) comprising Mortgagor, each without the prior written
consent of State Farm or in violation of Section 3.11 of this Mortgage; and/or
(ii) the occurrence of any of the bankruptcy-related Events of Default under
Sections 4.1(i)(C), 4.1(j), 4.1(k) (solely with respect to authorizing the
action set forth in Section 4.1(i)(C)) or 4.1(j) of this Mortgage; or
(f)    The right of State Farm to recover from Mortgagor and any guarantor
(Mortgagor and such guarantor are sometimes hereafter individually called a
"Liable Party" and collectively called the "Liable Parties"), who shall be
jointly and severally liable for all Losses incurred by State Farm (whether
directly or indirectly) arising from or related to the following:
(i)    The failure to apply any Rents received by any of the Exculpated Parties
or Liable Parties at any time after an Event of Default (all such Rents received
during such period being herein called "Recoverable Rents") to (A) the payment
of any amount due under the Loan Documents, including, without limitation, the
Indebtedness; (B) the payment of all operating


33
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


expenses of the Secured Property; or (C) the performance of any Obligations
required under the Loan Documents; provided, however, the Liable Parties shall
not be liable to State Farm under this subsection (i) for any Recoverable Rents
in excess of the Recoverable Rents applied to the payment of the amounts and the
performance of the obligations set forth in (A), (B) and (C) above;
(ii)    The misapplication or misappropriation of any tenant security deposits,
advance or prepaid Rents, cancellation or termination fees or other similar sums
paid to or held by Mortgagor, any affiliate of Mortgagor or any other Person
(other than State Farm) in connection with the operation of the Secured Property
in violation of the Loan Documents or any Leases affecting the Secured Property;
(iii)    The willful or wanton act or omission on the part of any of the
Exculpated Parties or Liable Parties resulting in damage to or destruction of
all or any portion of the Secured Property, including, without limitation, waste
or any act of arson or malicious destruction by any of the Exculpated Parties or
Liable Parties;
(iv)    The failure to maintain insurance as required by the Loan Documents or
any Leases affecting the Secured Property or the failure to timely pay insurance
premiums, real estate taxes, regular or special assessments or utility charges
affecting the Secured Property;
(v)    The failure of the Exculpated Parties or Liable Parties to deliver to
State Farm any Proceeds received by any of them relating to the Secured
Property, or to use such Proceeds for Restoration of the Secured Property in
accordance with the terms of the Loan Documents;
(vi)    Any fraud or willful misrepresentation of a material fact by any of the
Exculpated Parties or Liable Parties in any document executed or presented to
State Farm in connection with the Loan; or
(vii)    The failure on the part of any of the Exculpated Parties or Liable
Parties to comply with the provisions of the Environmental Indemnity.
Notwithstanding anything contained herein to the contrary, the indemnification
obligations under this subsection (vii) shall not apply to any costs incurred by
or imposed upon State Farm which arise solely as a consequence of a condition
coming into existence on the Secured Property subsequent to the time of both
State Farm taking title to the Secured Property by foreclosure or deed in lieu
of foreclosure and State Farm taking physical possession of the Secured
Property, unless such costs are incurred in connection with an event or events
related to a condition existing at the Secured Property prior to or at the time
of transfer of title and physical possession of the Secured Property to State
Farm; provided, however, Mortgagor shall bear the burden of proof that such
event or events: (A) occurred subsequent to the transfer of title and physical
possession to State Farm; and (B) did not occur as a result of any action of any
of the Exculpated Parties or Liable Parties.
As used herein, "Losses" means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, costs, fines, penalties, charges, fees, expenses
(including, without limitation, reasonable legal fees and expenses and other
costs of defense and internal administrative fees assessed by State Farm),
judgments, awards or amounts paid in settlement of whatever kind or nature.


34
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


7.14    Waiver of Trial by Jury.
Mortgagor hereby waives, to the fullest extent permitted by applicable law, the
right to trial by jury in any action, proceeding or counterclaim filed by any
party, whether in contract, tort or otherwise, relating directly or indirectly
to this Mortgage or any acts or omissions of Mortgagor in connection therewith
or contemplated thereby.
7.15    Servicing Fees and Expenses.
Mortgagor acknowledges and agrees that State Farm shall impose certain
reasonable administrative processing fees (the "Servicing Fees") in connection
with (a) the extension, renewal, modification, amendment and termination of the
Loan Documents; (b) the release or substitution of collateral therefor; (c) the
consideration of any consents, waivers and approvals with respect to the Secured
Property or Mortgagor; (d) the review of any Lease or proposed Lease or the
preparation or review of any tenant estoppel certificate or any subordination,
nondisturbance and attornment agreement; or (e) any other services provided by
State Farm or any of its agents to or on behalf of Mortgagor in connection with
the Secured Property, the Loan Documents or the Indebtedness secured thereby
(the occurrence of any of the foregoing shall hereafter be referred to as a
"Servicing Action"). Mortgagor hereby acknowledges and agrees to pay,
immediately, upon demand, all such Servicing Fees (as the same may be increased
or decreased from time to time), and any additional fees of a similar type or
nature that may be imposed by State Farm from time to time in connection with a
Servicing Action. Mortgagor shall also be responsible for the payment of all
reasonable fees and expenses of State Farm’s outside counsel in the event that
State Farm, in its sole discretion, shall determine that the assistance of an
outside attorney is necessary or appropriate to accomplish the Servicing Action.
7.16    Subrogation.
To the extent the proceeds of the Indebtedness are used to pay any outstanding
lien, charge or encumbrance affecting the Secured Property (including, without
limiting the generality of the foregoing, any prior lien), State Farm shall be
subrogated to all rights, interests and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, the terms and provisions hereof shall govern the rights and remedies of
State Farm and, to the extent permitted by law without impairing any of State
Farm’s rights of subrogation, shall supersede the terms, provisions, rights and
remedies under the lien or liens to which State Farm is subrogated hereunder.
7.17    Modifications and Extensions.
Mortgagor and State Farm may agree to (a) extend the time for payment of all or
any part of the Indebtedness; (b) reduce, rearrange or otherwise modify the
terms of payment thereof; (c) accept a renewal note or notes therefor; and (d)
otherwise deal with the Secured Property or the Loan Documents, all without
notice to or the consent of any junior lienholder or any other Person having an
interest in the Secured Property and/or Collateral subordinate to the lien of
this Mortgage and without the consent of Mortgagor if Mortgagor has then parted
with title to the Secured Property and/or Collateral. No such extension,
reduction, modification, renewal or dealing shall affect the priority of this
Mortgage or release any liability of Mortgagor or any other Person or impair the
security hereof in any manner whatsoever.


35
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


[Signature Page Follows]


36
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date first written above.
MORTGAGOR:


RPT ELSTON PLAZA, LLC,
a Delaware limited liability company


By:  /s/ Kristin Strange        
Name: Kristin Strange        
Its:    Authorized Signatory


By:   /s/ Anne-Marie Vandenberg    
Name: Anne-Marie Vandenberg    
Its:    Authorized Signatory


STATE OF Illinois            )
) to-wit:
COUNTY OF         Cook        )


Before me, a Notary Public in and for said state, personally appeared Kristin
Strange and Anne-Marie Vandenberg each an authorized signatory of RPT ELSTON
PLAZA, LLC, a Delaware limited liability company, who acknowledges that they did
sign the foregoing instrument in their capacities set forth above of said
company, and that the same is their free act and deed this 30th day of May,
2019.


/s/ Mary Lynn Godlewski                        
Notary Public
Commission Expiration: 02/02/2022            


37
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A
Legal Description of Real Estate


PARCEL 1 :
THE SOUTH 342.44 FEET OF THE NORTH 375.44 FEET OF THAT PART LYING EAST OF THE
WEST 814.72 FEET, WEST OF THE EAST 33 FEET AND SOUTHWESTERLY OF ELSTON AVENUE,
OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 40 NORTH,
RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THAT PART LYING
WEST OF A LINE DRAWN FROM THE NORTHEAST CORNER TO THE SOUTHWEST CORNER OF THE
SOUTH 170 FEET OF THE NORTH 545.44 FEET OF THE EAST 17 FEET OF THE WEST 988.72
FEET OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23 AFORESAID; ALSO THE
SOUTH 145.56 FEET OF THE NORTH 521 FEET OF THE EAST 17 FEET OF THE WEST 971.72
FEET TOGETHER WITH THAT PART LYING EAST OF A LINE DRAWN FROM THE NORTHEAST
CORNER TO THE SOUTHWEST CORNER OF THE SOUTH 37.27 FEET OF THE NORTH 521 FEET OF
THE EAST 4.16 FEET OF THE WEST 954.72 FEET OF THE NORTHEAST 1/4 OF THE SOUTHEAST
1/4 OF SECTION 23, TOWNSHIP 40 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.


PARCEL 2:


THAT PART OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP 40
NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS: BEGINNING AT A POINT 33 FEET WEST OF THE EAST LINE AND 375.44 FEET
SOUTH OF THE NORTH LINE OF THE SOUTHEAST 1/4 OF SAID SECTION 23, THENCE NORTH 89
DEGREES 50 MINUTES 30 SECONDS WEST AND PARALLEL WITH THE NORTH LINE OF SAID
SOUTHEAST 1/4 OF SECTION 23, A DISTANCE OF 310.05 FEET TO A POINT 988.72 FEET
EAST OF THE WEST LINE OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SAID SECTION
23; THENCE SOUTH 5 DEGREES 42 MINUTES 45 SECONDS WEST, 170.80 FEET TO A POINT
971.72 FEET EAST OF THE WEST LINE AND 545.44 FEET SOUTH OF THE NORTH LINE OF THE
NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SAID SECTION 23; THENCE SOUTH 19 DEGREES
29' 34" WEST 63.34 FEET TO A POINT OF TANGENCY ON A CURVED LINE CONVEX TO THE
SOUTHEAST; THENCE SOUTHWESTERLY ALONG SAID CURVED LINE WITH A RADIUS OF 368.76
FEET A DISTANCE OF 77.61 FEET TO A POINT OF TANGENCY OF SAID CURVED LINE; THENCE
SOUTH 31 DEGREES 23 MINUTES 45 SECONDS WEST ALONG SAID TANGENT 190.30 FEET TO AN
INTERSECTION WITH A CURVED LINE CONVEX TO THE NORTHWEST; THENCE NORTHEASTERLY
ALONG SAID CURVED LINE WITH A RADIUS OF 359.26 FEET A DISTANCE OF 328.02 FEET TO
ITS POINT OF TANGENCY ON THE SOUTH LINE OF THE NORTH 697.44 FEET OF THE
SOUTHEAST 1/4 OF SECTION 23 AFORESAID; THENCE SOUTH 89 DEGREES 50 MINUTES 30
SECONDS EAST ALONG SAID SOUTH LINE 195.27 FEET TO THE WEST LINE OF THE EAST 33
FEET OF THE SOUTHEAST 1/4 OF SAID SECTION 23; THENCE NORTH 0 DEGREES 02 MINUTES
30 SECONDS EAST 322 FEET ALONG THE LAST DESCRIBED LINE TO THE PLACE OF
BEGINNING, IN COOK COUNTY, ILLINOIS.




38
Loan No.14707

--------------------------------------------------------------------------------

Exhibit 10.1


PARCELS 1 AND 2, TAKEN AS A TRACT, ALSO DESCRIBED AS FOLLOWS:
THAT PART OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 23, TOWNSHIP
40NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT 33.00 FEET SOUTH OF THE NORTH LINE OF SAID NORTHEAST 1/4 OF
THE SOUTHEAST 1/4 AND 814.72 FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER
SECTION, BEING ALSO THE SOUTHEAST CORNER OF N. SPAULDING AVENUE AND WEST ADDISON
STREET; THENCE SOUTH 89 DEGREES, 50 MINUTES, 30 SECONDS EAST. ALONG THE SOUTH
LINE OF SAID WEST ADDISON STREET, 227.34 FEET TO THE SOUTHWESTERLY LINE OF NORTH
ELSTON AVENUE; THENCE SOUTH 46 DEGREES, 14 MINUTES, 36 SECONDS EAST, ALONG THE
SOUTHWESTERLY LINE OF NORTH ELSTON AVENUE, 355.17 FEET TO THE WEST LINE OF N.
KEDZIE AVENUE; THENCE SOUTH 00 DEGREES, 02 MINUTES, 30 SECONDS WEST, ALONG THE
WEST LINE OF N. KEDZIE AVENUE, 419.52 FEET TO THE SOUTH LINE OF THE NORTH 697.44
FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50 MINUTES, 30
SECONDS WEST, ALONG THE SOUTH LINE OF THE NORTH 697.44 FEET, A DISTANCE OF
195.27 FEET TO A POINT OF CURVE; THENCE SOUTHWESTERLY, ALONG A CURVE CONCAVE
SOUTHEASTERLY, HAVING A RADIUS OF 359.26 FEET AND A CHORD BEARING SOUTH 64
DEGREES, 00 MINUTES, 06 SECONDS WEST, AN ARC DISTANCE OF 328.02 FEET; THENCE
NORTH 31 DEGREES, 23 MINUTES, 45 SECONDS EAST, 190.30 FEET TO A POINT OF CURVE;
THENCE NORTHEASTERLY, ALONG A CURVE CONCAVE NORTHWESTERLY, HAVING A RADIUS OF
368.76 FEET AND A CHORD BEARING NORTH 25 DEGREES, 22 MINUTES, 21 SECONDS EAST,
AN ARC DISTANCE OF 76.57 FEET; THENCE NORTH 19 DEGREES, 29 MINUTES, 34 SECONDS
EAST, 63.34 FEET TO A POINT ON A LINE 971.72 FEET EAST OF THE WEST LINE OF THE
AFORESAID QUARTER QUARTER SECTION; THENCE NORTH 00 DEGREES, 02 MINUTES, 30
SECONDS EAST, ALONG SAID LINE BEING 971.72 FEET EAST AND PARALLEL WITH THE WEST
LINE OF SAID QUARTER QUARTER SECTION, 24.44 FEET TO THE SOUTH LINE OF THE NORTH
521.00 FEET OF SAID QUARTER QUARTER SECTION; THENCE NORTH 89 DEGREES, 50
MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH LINE, 21.16 FEET; THENCE NORTH 06
DEGREES, 24 MINUTES, 33 SECONDS EAST, 37.49 FEET TO A POINT ON A LINE 954.72
FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00
DEGREES, 02 MINUTES, 30 SECONDS EAST, ALONG SAID LINE BEING 954.72 FEET EAST,
108.29 FEET TO THE SOUTH LINE OF THE NORTH 375.44 FEET OF SAID QUARTER QUARTER
SECTION; THENCE NORTH 89 DEGREES, 50 MINUTES, 30 SECONDS WEST, ALONG SAID SOUTH
LINE, 140.00 FEET TO THE EAST LINE OF NORTH SPAULDING AVENUE BEING A LINE 814.72
FEET EAST OF THE WEST LINE OF SAID QUARTER QUARTER SECTION; THENCE NORTH 00
DEGREES, 02 MINUTES, 30 SECONDS EAST, ALONG SAID EAST LINE OF NORTH SPAULDING
AVENUE, 342.44 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.


PINs:    13-23-402-011-0000 (Affects Parcel 2)
13-23-402-021-0000 (Affects Parcel 1)


Property Address:    3500-3572 N. Elston Ave, Chicago, IL 60618
3227-3237 W. Addison St., Chicago, IL 60618
3225 W. Addison, Chicago, IL 60618


39
Loan No.14707